Citation Nr: 0938695	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-17 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to service connection for a lung disorder, 
not including asbestosis, previously characterized as 
emphysema and chronic obstructive pulmonary disorder (COPD


REPRESENTATION

Veteran represented by:    Donna J. Griffin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the benefit sought on 
appeal.

In April 2006, the Veteran appeared and testified at a Travel 
Board hearing at the Albuquerque RO.  The transcript is of 
record.

The Board remanded the Veteran's claim in August 2007 for 
further development.  The requested action was taken and the 
claim is appropriately before the Board for review.  Although 
the Board consolidated the Veteran's lung disorder in the 
August 2007 remand, the Board finds that the characterization 
of the claims on the cover page of this decision is more 
appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's asbestosis is shown to be attributable to 
his period of active duty.

3.  The Veteran's lung disorder, other than asbestosis, is 
not shown to be attributable to his period of active duty.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for asbestosis have 
been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009)

2.  The criteria for service connection for a lung disorder, 
other than asbestosis, have not been met.  38 U.S.C.A. 
§§ 1131 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in March 2003, October 2003, September 2004, 
May 2005, March 2006, and October 2007, VA notified the 
Veteran of the information and evidence needed to 
substantiate and complete his claim for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the Veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in the March 2006 notice.  As such, the 
Board finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial March 2003 VCAA notice was given prior 
to the appealed AOJ decision, dated in May 2003.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the nature and cause of his disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  In April 2006, the 
Veteran appeared and testified at a Travel Board hearing at 
the Albuquerque RO.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the Veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

The Veteran contends that his current lung disorders are 
related to chemical and asbestos exposure during service.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111.

It is important to note that VA has provided adjudicators 
with some guidelines in addressing claims involving asbestos 
exposure, as set forth in Veteran's Benefits Administration 
Manual M21-1, Part VI, 7.21.  The manual notes that asbestos 
particles have a tendency to break easily into tiny dust 
particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Inhalation of asbestos fibers 
can produce fibrosis and tumors.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

At the outset, the Board notes that there is no question that 
the Veteran has significant lung problems.  Over the years, 
he has been diagnosed as having emphysema, COPD, and most 
recently, asbestosis.  Thus, the essential question before 
the Board is whether any current lung disorder is 
attributable to his period of active duty.  

The records show that the Veteran's military occupational 
specialty had been decontamination specialist.  His service 
personnel records show that he was with the 21st Chemical 
Company, and that in April 1962 he had a temporary duty 
assignment to Dugway Proving Grounds, Utah, for the purpose 
of on the job training.  Personnel records also reflect that 
the Veteran was a pump operator and spray man loader during 
his time in service.  Although his induction medical 
examination revealed shortness of breath, this was not found 
to be disabling and service treatment records (STRs) are 
devoid of any treatment related to a lung condition.  As 
there was no specific lung-related diagnosis upon induction, 
the Board will proceed as the Veteran is presumed to be in 
sound condition upon entry into service.  There was no lung 
disorder noted upon service separation.  

In the 1990s, the Veteran was treated for complaints of 
shortness of breath and was diagnosed as having COPD.  He was 
later found to have emphysema.  Since the 1990s, he has 
continued treatment for his lung disorders.  A May 2003 
radiology report from the University of New Mexico Health 
Sciences Center and University Hospital revealed an 
impression of questionable pleural calcification along the 
diaphragmatic pleura that would have suggested asbestos 
related pleural disease.  Correlation with high resolution CT 
was recommended.  

Further, a June 2003 letter from a physician at University 
Hospital stated that the Veteran had very severe COPD, which 
was likely related to his smoking but occupational exposure 
could also have been a contributing factor.  The physician 
did not indicate what occupational exposure could have 
contributed to his COPD.  

In an April 2004 rating decision, the RO determined, that 
upon applying the doctrine of reasonable doubt, and given the 
Veteran's military occupational specialty as a 
decontamination specialist, in-service exposure to asbestos 
was established.  

Thereafter, the record contains a May 2004 VA treatment note 
that explained imaging reports had found a pleural plaque 
consistent with asbestos exposure.  A July 2004 VA pulmonary 
consult note contained an assessment that in addition to 
COPD, the Veteran had a left hemidiaphragm plaque in the 
setting of prior to exposure to asbestos.  The attending 
physician noted, however, that upon a review of radiographs 
it was apparent that the Veteran's primary lung pathology was 
tobacco-related COPD, and there was no evidence for 
parenchymal fibrosis due to asbestos exposure.  

Having considered the preceding information, a March 2005 
rating decision granted service connection for single 
localized pleural plaque in left hemidiaphragm due to 
asbestos with an initial 0 percent rating, and continued to 
deny a claim of service connection for asbestosis as a result 
of asbestos exposure.  

At his hearing, the Veteran described that in service as part 
of his unit he was exposed to smoke and chemicals including 
tear gas.  The Veteran remembered cleaning up large chemical 
spills.  At Dugway the Veteran had decontaminated nerve and 
mustard gas.  His lungs problems started in 1980, and he had 
been on oxygen since 1994.  

Following the Board's remand, the RO attempted to verify 
whether the Veteran was exposed to mustard gas during 
service.  Responses dated in 2008 reflect that the Veteran 
was not listed as someone who had participated in mustard gas 
testing or SHAD.  Other than the Veteran's assertions, there 
is no other evidence of record to show that the Veteran was 
exposed to mustard gas during service.  

In August 2008, the Veteran underwent a VA examination.  
Following review of the Veteran's claims file and the 
physical examination, he was diagnosed as having COPD, 
requiring oxygen, and asbestosis of the lung.  The examiner 
opined that the Veteran's asbestosis was at least as likely 
related to the conceded in-service asbestos exposure which 
caused the pleural plaques.  He also opined that if the 
Veteran was indeed exposed to mustard gas in service, his 
COPD was at least as likely as not related to mustard gas 
exposure.  In reaching these conclusions, the examiner 
reviewed pertinent treatise evidence in the form of medical 
literature.  He noted that the Veteran's long smoking history 
could also be the cause of his COPD, but could not determine 
the relative contribution of the smoking history and the 
claimed mustard gas exposure.  

Given the evidence as outlined above, the Board finds that 
the Veteran is entitled to service connection for asbestosis, 
but not for his other lung conditions.  The Board recognizes 
the Veteran's long smoking history as well as the lack of 
verification of exposure to mustard gas, but notes that the 
Veteran's in-service asbestos exposure has been conceded.  
The August 2008 VA examination concluded with a diagnosis of 
asbestosis and a finding that it was at least as likely as 
not related to the Veteran's exposure to asbestos.  The 
record reflects treatment for lung-related conditions since 
the 1990s.  Indeed, his military occupational specialty 
reflects that he was a decontamination specialist and he was 
likely exposed to many chemicals in service.  Finally, the 
only clinical opinion of record reflects that it was at least 
as likely as not that the Veteran's asbestosis is related to 
his service.  Thus, resolving all reasonable doubt in the 
Veteran's favor, service connection for asbestosis is 
awarded.  

The Board finds, however, that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for his other lung conditions, including COPD and emphysema.  
The Veteran was diagnosed as having lung-related problems in 
the 1990s and has been treated since.  Other than in relation 
to his pleural plaques, most records reflect an association 
between the Veteran's COPD and emphysema with his long 
smoking history.  The August 2008 VA examiner indicated that 
there was an association between mustard gas exposure and 
COPD, and that if the Veteran was indeed exposed to mustard 
gas, this and his smoking history would contribute to or 
cause COPD.  There is no other clinical opinion of record.  
Further, there is no evidence to show that the Veteran was 
exposed to mustard gas as contended.  Absent a competent 
medical opinion linking the Veteran's lung disorder, other 
than asbestosis, to service, service connection must be 
denied.  








	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for asbestosis is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

Service connection for a lung disorder, other than 
asbestosis, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


